               Case 3:20-cv-06086-TSZ Document 7 Filed 02/17/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      JAMES BENTON BARNES,
                                                             C20-6086 TSZ-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      SBU, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, to which no objections were filed, and the remaining record, does hereby find

17   and ORDER that the Report and Recommendation is ADOPTED. The matter is dismissed

18   without prejudice for failure to comply with a Court Order. All pending motions are denied.

19   The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 17th day of February, 2021.

21

22                                                            A
23
                                                          Thomas S. Zilly
                                                          United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
